IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,123-02


                      EX PARTE JANNIFER ANN MADDOX, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 13-09-9463CR IN THE 2ND 25TH DISTRICT COURT
                             FROM LAVACA COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated robbery with a deadly weapon and sentenced to

twelve years’ imprisonment.      Applicant did not appeal her conviction. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective because he misrepresented the nature

of the case, failed to properly inform and advise Applicant, failed to investigate, failed to request a

lesser-included offense instruction, failed to request a competency evaluation, and coerced her guilty

plea, among others. Applicant has alleged facts that, if true, might entitle her to relief. Strickland

v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court
                                                                                                       2

is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial

court shall order trial counsel to respond to Applicant’s claims. In developing the record, the trial

court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing,

it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be represented

by counsel, the trial court shall appoint counsel to represent her at the hearing. See TEX . CODE CRIM .

PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 29, 2020
Do not publish